Citation Nr: 1022710	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  05-32 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 







INTRODUCTION

The Veteran had active service from September 1963 to 
September 1983.  This matter comes before the Board of 
Veterans' Appeals ("Board") on appeal from a July 2004 
rating decision of the Department of Veterans Affairs 
("VA") Regional Office ("RO") in Detroit, Michigan.    

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In remanding the Veteran's appeal in December 2008, the Board 
instructed the examiner to specifically consider the 
Veteran's military occupational specialty, the objective 
medical findings in the service treatment records, the 
previous VA and private audiological evaluations currently of 
record, the Veteran's history of inservice and post-service 
noise exposure, and any other pertinent clinical findings of 
record, in formulating a medical opinion as to whether any 
current right or left ear hearing loss was related to the 
Veteran's military service.  The Board also requested that a 
complete rationale for all opinions be provided. 

In response to the Board's remand directives, the RO sought 
an addendum medical opinion from the VA audiologist who 
examined the Veteran in July 2005.  In a June 2009 addendum 
report, the audiologist affirmed the prior medical opinion 
that the Veteran's current bilateral hearing loss was more 
likely than not related to significant noise levels the 
Veteran was exposed to as a truck driver post-service rather 
than exposure to acoustic trauma in service.  In doing so, 
the audiologist reported that while the Veteran did on 
occasion have hearing loss in service, this hearing loss was 
accompanied by ear pathology such as ear infections, otitis 
media and/or tympanic membrane rupture secondary to otitis.  
The audiologist also reported that the Veteran's hearing 
losses were temporary in nature and resolved with treatment 
of the underlying causes.  The audiologist opined that the 
hearing 


conservation test done at the time of the Veteran's 
retirement showed a negative answer to the question of 
whether a significant threshold shift was present at that 
time.  In light of the above-referenced factors, and taking 
into consideration the natural aging process, the audiologist 
stated the opinion provided in conjunction with the July 2005 
VA examination remained unchanged. 

After reviewing the June 2009 addendum report in conjunction 
with the other evidence of record, the Board finds the report 
inadequate and nonresponsive to the Board's December 2008 
directives.  When VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  See 38 C.F.R. § 3.159(c)(4)(2009); 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this 
instance, the VA audiologist who examined the Veteran in July 
2005 and prepared the supplemental opinion in June 2009 
failed to provide any rationale for the opinion that only the 
Veteran's noise exposure as a truck driver subsequent to 
service caused the Veteran's development of bilateral hearing 
loss in comparison to the twenty (20) years of acoustic 
trauma exposure the Veteran had as an aircraft mechanic in 
service.  Moreover, while the examiner attributed changes in 
the Veteran's acoustic acuity in service to ear pathology 
such as ear infections, otitis media and/or tympanic membrane 
rupture secondary to otitis, the examiner did not discuss the 
fact that the Veteran was exposed to acoustic trauma in 
service or why this trauma had no effect on the Veteran's 
hearing acuity.  

In light of the foregoing, the Board finds that another 
remand is necessary in this case in order for the RO to 
obtain a medical opinion that considers all evidence of the 
Veteran's exposure to acoustic trauma and provides a medical 
rationale as to whether any of the Veteran's current 
bilateral hearing loss is related to service.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (holding that a remand by the 
Court or the Board confers on a veteran or other claimant, as 
a matter of law, a right to compliance with the remand 
orders).  

Accordingly, the case is remanded for the following actions:

1.  The Veteran must afford the Veteran 
a new VA audiological examination with 
a VA examiner that has not previously 
examined him for the purpose of 
obtaining a medical opinion as to the 
current etiology of any bilateral 
hearing loss found.  The claims folder 
must be provided to and reviewed by the 
examiner.  All pertinent symptomatology 
and findings must be reported in 
detail.  Any indicated diagnostic tests 
and studies, to include an audiogram, 
must be accomplished.  After a review 
of the examination findings and the 
entire evidence of record, the examiner 
must render an opinion, in light of the 
service and post-service evidence of 
record, as to whether any current right 
or left ear hearing loss is related to 
the Veteran's military service, to 
include as due to noise exposure.  The 
Veteran's military occupational 
specialty, the objective medical 
findings in the service treatment 
records, the previous VA and private 
audiological evaluations currently of 
record, the Veteran's 20 year history 
of inservice noise exposure and his 
post-service noise exposure, and any 
other pertinent clinical findings of 
record, must be taken into account.  It 
is important that the examiner 
specifically address the question of 
whether any degree of hearing loss 
began as a result of any inservice 
noise exposure.  Even if a Veteran's 
service treatment records do not 
contain evidence of bilateral hearing 
disability for VA purposes in service 
or at service separation, service 
connection for bilateral hearing loss 
can still be established if the medical 
evidence shows that a current impaired 
hearing disability is actually due to 
incidents during service.  Hensley v. 
Brown, 5 Vet. App. 155 (1993).  A 
complete rationale for all opinions 
must be provided.  If the examiner 
cannot provide the requested opinion 


without resorting to speculation, it 
must be so stated, and the examiner 
must provide the reasons why an opinion 
would require speculation.  The report 
prepared must be typed.

2.  The RO must notify the Veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial 
of the claim. 38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.

3.  The examination report must be 
reviewed by the RO to ensure that it is 
in complete compliance with the 
directives of this remand.  If the 
report is deficient in any manner, the 
RO must implement corrective 
procedures.

4.  Subsequent to the association of 
additional information with the claims 
file, the case must again be 
adjudicated by the RO on the basis of 
the additional evidence.  If the 
benefit sought is not granted, the 
Veteran and his representative must be 
furnished a Supplemental Statement of 
the Case and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2009).

